DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
	Applicant’s reply dated 29 September 2022 to the previous Office action dated 05 August 2022 is acknowledged. Pursuant to amendments therein, claims 1-27 are pending in the application.
	The rejections under 35 U.S.C. 112 made in the previous Office action are withdrawn in view of applicant’s claim amendments.
	The Improper Markush Grouping rejection made in the previous Office action is maintained herein.
	The rejections under 35 U.S.C. 103 made in the previous Office action are withdrawn in view of applicant’s claim amendments, but new (and modified) rejections under 35 U.S.C. 103 are made herein in view of applicant’s claim amendments.
	The double patenting rejections made in the previous Office action are maintained herein.

Improper Markush Grouping
Claim 23 is rejected on the basis that it contains an improper Markush grouping of alternatives.
See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of adjuvants in claim 23 is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: there is no single structural similarity among the diverse list of generic chemical classes in the adjuvant grouping nor is there a common use (e.g., vitamins have different structures and uses compared to insect repellents; the same is true for all classes listed).
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-12 and 14-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hase et al. (U.S. Patent No. 4,128,635; issued 05 December 1978; of record) in view of Satonaka et al. (US 2011/0117034 A1; published 19 May 2011; of record).
Hase et al. discloses a cosmetic emulsion or cream of the water-in-oil type (column 1 lines 53-56) comprised of 2-20 wt% of a polymeric emulsifier (column 1 lines 64-68; claim 1) wherein the polymeric emulsifier may be a copolymer of 2-hydroxyethyl acrylate/behenyl acrylate in a molar ratio of 1:2 (i.e., corresponds to instantly claimed polymer b) (Example 2) wherein the polymeric emulsifier has an average molecular weight of 2,000-100,000 (claim 3) wherein lower molecular weights are particularly suitable in view of their easy processability and the quality of the emulsions obtained and molecular weights can be adjusted in a known manner by the amount of catalyst, the nature and amount of solvent, and by the addition of polymerization regulators (column 3 line 63 to column 4 line 3) wherein auxiliary substances normally used in cosmetic emulsions can be included such as UV filtering substances (column 4 line 64 to column 5 line 2) wherein the cosmetic emulsions can be make skin creams (Examples 2, 3).
Hase et al. does not disclose that the UV filtering substances are insoluble and organic.
Satonaka et al. discloses a UV absorber water-dispersed composition having excellent salt tolerance (paragraph [0002]) for use in cosmetics (claim 8) wherein cosmetics and particularly water-in-oil emulsion cosmetics are often blended with salt (paragraph [0006]) wherein the composition comprises component (A) and component (B) (claim 1) wherein an extremely favorable component (A) is 2,2'-methylenebis[6-(2H-benzotriazol-2-yl)-4-(1,1,3,3-tetramethylbutyl)phenol] (i.e., corresponds to instantly claimed compound (a) which is a compound of formula (IV)) (paragraph [0022]) wherein component (B) is a polyglycerol monoalkyl ester with a mean degree of polymerization of glycerol of 5 or more specifically decaglyceryl caprate, decaglyceryl laurate, decaglyceryl myristate, decaglyceryl oleate, decaglyceryl stearate, decaglyceryl isostearate, hexaglyceryl caprate, hexaglyceryl laurate, hexaglyceryl myristate, hexaglyceryl oleate, hexaglyceryl stearate, hexaglyceryl isostearate, pentaglyceryl caprate, pentaglyceryl laurate, pentaglyceryl myristate, pentaglyceryl oleate, pentaglyceryl stearate, and pentaglyceryl isostearate (paragraph [0023]) wherein (A) is dispersed in water by (B) acting as dispersant (paragraph [0030]) wherein the mean particle diameter of (A) is preferably 10-2000 nm (i.e., 0.01-2 µm) (paragraph [0032]) wherein the amount of (A) in the dispersed composition is preferably 10-50 mass% (i.e., wt%) (paragraph [0028]) wherein the mass (i.e., weight) ratio of component (B) to component (A) is preferably 0.05-0.5 (paragraph [0029]) wherein the UV absorber is preferably blended in a cosmetic in an amount of 0.1-10 wt% (paragraph [0033]) wherein a synergistic UV prevention effect can be obtained by including octyl methoxycinnamate therein (paragraph [0035]).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hase et al. and Satonaka et al. by using the UV absorber water-dispersed composition of Satonaka et al. as discussed above as the UV filtering substance in the composition of Hase et al. as discussed above, including component (A) as 2,2'-methylenebis[6-(2H-benzotriazol-2-yl)-4-(1,1,3,3-tetramethylbutyl)phenol], with a reasonable expectation of success.  A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so because Hase et al. teaches inclusion of a UV filtering substance therein and the UV absorber composition of Satonaka et al. was known for such use, and the selection of a known material based on its intended use supports a prima facie obviousness determination per MPEP 2144.07, and to achieve excellent salt tolerance given that water-in-oil emulsion cosmetics (such as that of Hase et al.) are often blended with salt as suggested by Satonaka et al.
The average molecular weight of 2,000-100,000 disclosed by Hase et al. is not specified as number-average molecular weight as claimed, but it is necessarily either number-average molecular weight or weight-average molecular weight.  If it is number-average molecular weight, then it overlaps the claimed ranges of 2000-9000 and 5000-9000, and a prima facie case of obviousness exists where prior art and claimed ranges overlap per MPEP 2144.05(I).  If it is weight-average molecular weight, it is about 3 times greater than number-average molecular weight, given that the instant specification in Example 1 discloses as such for 2-hydroxyethyl acrylate/behenyl acrylate copolymer, and thus the number-average molecular weight of the copolymer of Hase et al. is about 667-33,333, which overlaps the claimed ranges of 2000-9000 and 5000-9000, and a prima facie case of obviousness exists where prior art and claimed ranges overlap per MPEP 2144.05(I).  Alternatively, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to optimize processability and quality of the emulsions of Hase et al. as discussed above by varying the molecular weight of the copolymer by adjusting the amount of catalyst, the nature and amount of solvent, and addition of polymerization regulators, through routine experimentation per MPEP 2144.05(II), with a reasonable expectation of success.
Regarding the claimed recitation of 0.1-10 wt% of polymer b), Hase et al. discloses 2-20 wt% copolymer which overlaps the claimed range of 0.1-10 wt%, and a prima facie case of obviousness exists where prior art and claimed ranges overlap per MPEP 2144.05(I).
Regarding claim 6, the copolymer of Hase et al. as discussed above is 2-hydroxyethyl acrylate/behenyl acrylate, which consists of claimed units (A) and (B).
Regarding claim 8, since the copolymer of Hase et al. as discussed above appears to be substantially identical to the claimed polymer b, and since identical compositions necessarily have identical properties, such claimed melting point range is presumed to be inherent to the copolymer of Hase et al. as discussed above, per MPEP 2112.
Regarding claim 9, Hase et al. discloses 2-20 wt% copolymer which overlaps the claimed range of 0.2-5 wt%, and a prima facie case of obviousness exists where prior art and claimed ranges overlap per MPEP 2144.05(I).
Regarding claim 10, Satonaka et al. discloses that the mean particle diameter of (A) is preferably 10-2000 nm (i.e., 0.01-2 µm), which overlaps the claimed range of 0.01-5 µm, and a prima facie case of obviousness exists where prior art and claimed ranges overlap per MPEP 2144.05(I).
Regarding claim 14, Satonaka et al. discloses that the mean particle diameter of (A) is preferably 10-2000 nm (i.e., 0.01-2 µm), which overlaps the claimed range of 0.02-2 µm, and a prima facie case of obviousness exists where prior art and claimed ranges overlap per MPEP 2144.05(I).
Regarding claim 17, Satonaka et al. discloses that the mass (i.e., weight) ratio of component (B) to component (A) is preferably 0.05-0.5, which corresponds to a weight ratio of component (A) to component (B) of 2-20 (i.e., 1/0.5 to 1/0.05). However, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to optimize dispersion of the UV absorber by varying the concentrations of UV absorber and dispersant in the composition of Satonaka et al. and thus also the composition of Hase et al. in view of Satonaka et al. as discussed above through routine experimentation per MPEP 2144.05(II), with a reasonable expectation of success.
Regarding claim 19, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to blend the UV absorber of Satonaka et al. with the cosmetic of Hase et al. as discussed above in an amount of 0.1-10 wt% as suggested by Satonaka et al., with a reasonable expectation of success.
Regarding claims 20-22, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include octyl methoxycinnamate (i.e., ethylhexyl methoxycinnamate, a soluble organic UV screening agent) as suggested by Satonaka et al. in the composition of Hase et al. in view of Satonaka et al. as discussed above, with a reasonable expectation of success, in order to achieve a synergistic UV prevention effect as suggested by Satonaka et al.
Regarding claim 23, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include in the composition of Hase et al. in view of Satonaka et al. as discussed above components generally blended into cosmetics as suggested by Satonaka et al., such as thickeners, antioxidants, silicone oils, fragrances, preservatives, surfactants, tar dyes and natural dyes, with a reasonable expectation of success.
Regarding claims 24-26, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Hase et al. and to make the composition of Hase et al. in view of Satonaka et al. as discussed above into skin creams as suggested by Satonaka et al., and thereafter apply it to skin, with a reasonable expectation of success.  The claimed recitations of “for caring for and/or making up a keratin material”, “for limiting the darkening of the skin and/or improving the colour and/or uniformity of the complexion”, and “for preventing and/or treating the signs of ageing of a keratin material”, add no further limitations in addition to the application to skin as already recited in the claims, and moreover such intended use recitations are inherent to the application to skin of the composition of Hase et al. in view of Satonaka et al. as discussed above, since the composition of Hase et al. in view of Satonaka et al. is identical to the claimed composition and thus they necessarily possess identical properties.

Claim(s) 1-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hase et al. in view of Satonaka et al. as applied to claims 1-12 and 14-26 above, and further in view of Luther et al. (U.S. Patent No. 5,980,872; issued 09 November 1999; of record).
Hase et al. and Satonaka et al. are relied upon as discussed above.
Hase et al. in view of Satonaka et al. do not disclose surfactant as in claim 13.
Luther et al. discloses cosmetic compositions comprising micronized insoluble organic UV absorber with an alkyl polyglucoside having formula CnH2n+1O(C6H10O5)xH, in which n is an integer ranging from 8 to 16 and x is the mean polymerization level of the glucoside moiety (C6H10O5) and ranges from 1.4 to 1.6 (abstract) wherein insoluble organic UV absorbers when micronized with alkyl polyglucoside surfactant, provide high SPF values, do not agglomerate, remain in dispersed form, and do not readily settle (column 18 lines 41-46).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hase et al., Satonaka et al., and Luther et al. by including the alkyl polyglucoside having formula CnH2n+1O(C6H10O5)xH, in which n is an integer ranging from 8 to 16 and x is the mean polymerization level of the glucoside moiety (C6H10O5) and ranges from 1.4 to 1.6 of Luther et al. in the composition of Hase et al. in view of Satonaka et al. as discussed above and micronizing the insoluble organic UV absorber therein therewith, with a reasonable expectation of success.  A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so to provide high SPF values, prevent agglomeration, keep the composition in dispersed form, and keep the composition from readily settling, as suggested by Luther et al.

Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galdi et al. (US 2012/0015016 A1; published 19 January 2012).
Galdi et al. discloses a UV protecting composition (title) comprising at least one organic UV sunscreen active and at least one semi-crystalline polymer (abstract; claim 1) wherein the organic UV sunscreen active may be insoluble (paragraph [0014]) wherein the semi-crystalline polymer may comprise about 0.1-4 wt% of the composition (claim 7) wherein the semi-crystalline polymer may have a number-average molecular mass Mn of 2,000-800,000 (paragraph [0077]) wherein the semi-crystalline polymer may be a copolymer containing 50-100 wt% of units resulting from the polymerization of a monomer bearing a crystallizable hydrophobic side chain (paragraph [0086]) and 0-50 wt% of a Group Y monomer such as hydroxyethyl acrylate (paragraph [0097]) wherein the monomer bearing a crystallizable hydrophobic side chain may be a saturated alkyl (meth)acrylate with a C14-C24 alkyl group (paragraph [0095]) wherein the semi-crystalline polymer may be a copolymer of an alkyl (meth)acrylate with a C14-C24 alkyl group and hydroxyethyl (meth)acrylate (paragraph [0102]) wherein a C14-C24 alkyl (meth)acrylate may be behenyl acrylate (paragraph [0128]) wherein the composition may be in the form of an O/W emulsion (paragraph [0173]).
Although Galdi et al. does not exemplify a particular formulation as claimed, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Galdi et al. as discussed above and to make the UV protecting composition of Galdi et al. in the form of an O/W (i.e., oil-in-water) emulsion comprising an insoluble organic UV sunscreen active and about 0.1-4 wt% of a semi-crystalline copolymer having a number-average molecular mass Mn of 2,000-800,000 and containing 50-100 wt% of behenyl acrylate monomer and more than 0 (i.e., to be a copolymer) to 50 wt% of hydroxyethyl acrylate (i.e., 2-hydroxyethyl acrylate) monomer, with a reasonable expectation of success.
Such range of about 0.1-4 wt% of a semi-crystalline copolymer overlaps the claimed range of 0.1-10 wt% polymer b); such ranges of 0-50 wt% of hydroxyethyl acrylate and 50-100 wt% of behenyl acrylate (i.e., weight ratio of more than 0:100 to 50:50, or up to 1:1) overlaps the claimed weight ratio range of 1:30 to 1:1; such range of 2,000-800,000 Mn overlaps the claimed range of 2000-9000; and a prima facie case of obviousness exists where prior art and claimed ranges overlap per MPEP 2144.05(I).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-9 and 23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of copending Application No. 16/763,629 (reference application).
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘629 claim merely recites additional elements, and the ranges overlap.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-9 and 23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of copending Application No. 16/763,431 (reference application).
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘431 claim merely recites additional elements, and the ranges overlap.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 29 September 2022 with respect to the improper Markush grouping and obviousness rejections have been fully considered but they are not persuasive.
Applicant argues that the recited types of adjuvants are conventional cosmetic ingredients, it is not unusual to include patent claims that recite such a Markush group, and issued patents contain such groupings (remarks page 10).  In response, such arguments fail to identify either a single structural similarity or a common use as required per MPEP 2117(II).
Applicant argues that since the group of ingredients are conventional cosmetic ingredients, the metes and bounds of the claimed invention can be determined, there is no undue search and examination burden, and reciting each member in a separate independent claim would add considerable additional fees (remarks page 10).  In response, such arguments fail to identify either a single structural similarity or a common use as required per MPEP 2117(II).
Applicant argues that the claimed members can be considered as having a common utility in that they are all conventional cosmetic adjuvants for enhancing the composition (remarks page 10).  In response, a common use must flow from a shared substantial structural feature per MPEP 2117(II)(B), and applicant has pointed out no substantial structural feature shared by all members of the group.
Applicant argues that neither Hase et al. nor Satonaka et al. is concerned with the problems addressed by the present invention and thus persons of ordinary skill in the art would not have looked to such prior art (remarks page 12, 13).  In response, per MPEP 2144(IV), it is not necessary that the prior art in an obviousness rejection address the same problem as the inventor.
Applicant argues that the polyglycerol monoalkyl ester of Satonaka et al. acts as a dispersant to provide water-dispersed compositions unlike the water-in-oil emulsifiers of Hase et al. (remarks page 12).  In response, Satonaka et al. specifically suggests use in water-in-oil type cosmetics (paragraphs [0006], [0036]), and thus there is no such conflict between the two references.
Applicant argues that the proposed modification amounts to extra work and greater expense for no apparent reason, that the more complex the composition becomes the more difficult it is to avoid negative interactions between components, and that picking and choosing among isolated disclosures can be improper hindsight reconstruction (remarks pages 12-13).  In response, the proposed modification of using the UV composition of Satonaka et al. as the UV absorber composition in Hase et al. is suggested by Hase et al. which teaches inclusion of a UV filtering substance therein and the UV absorber composition of Satonaka et al. was known for such use, and the selection of a known material based on its intended use supports a prima facie obviousness determination per MPEP 2144.07, and such modification also achieves excellent salt tolerance given that water-in-oil emulsion cosmetics (such as that of Hase et al.) are often blended with salt as suggested by Satonaka et al.  Thus, there are explicit reasons for such proposed modification as in the obviousness rejections.  Furthermore, applicant has not indicated a persuasive negative interaction arising from such modification.  Moreover, the disclosures that are combined in the modification are related in that Hase et al. suggests inclusion of a UV filtering substance and Satonaka et al. discloses such a UV absorber composition, and thus there is no improper picking and choosing or improper hindsight reconstruction.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In this case, the obviousness rejections only take into account knowledge gleaned from the prior art as set forth in the rejections, and thus they are proper.
Applicant argues that the cited art fails to provide a reasonable expectation of reaching the present invention of providing the unexpected results achievable by the present invention of improved glide and reduced tackiness as compared to compositions not containing polymer b) as at pages 40-44 of the specification (remarks pages 14-15).  In response, the unexpected results are not commensurate in scope with the claims in that all the compounds and concentrations thereof in the tested compositions are not recited in the claims, and thus the unexpected results have not been demonstrated to occur over the entire claimed range nor is a trend evident in the exemplified data which would allow a reasonable extension of the probative value thereof to cover the entire claimed range, as required per MPEP 716.02(d).
Applicant argues that the cited art lacks the necessary direction or incentive to sustain an obviousness rejection because of a lack of predictability of success of achieving the properties attainable by the present invention (remarks pages 15-16).  In response, the motivation to combine the references and likelihood of success thereof are addressed in the rejections and hereinabove, and the asserted unexpected results are not commensurate in scope with the claims as discussed above.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PALLAY whose telephone number is (571)270-3473. The examiner can normally be reached Monday through Friday from 8:30 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL B. PALLAY/Primary Examiner, Art Unit 1617